DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 1,623,969) in view of Del Solar et al. (US 2011/0289733), Harlee (US 2018/0279747), and Lippincott (US 2004/0244153).
Regarding claim 1, Palmer discloses a toddler teether and lanyard combination comprising: (a) a main lanyard body (fig. 1, element 18) having two straps (left and right) for wrapping about a neck of the toddler and temporarily, loosely connecting to each other at opposed strap ends (near the knot at the top) so as to readily, easily disconnect with a nominal amount of tension placed on one or both strap ends; and (b) a stand alone teether.
Palmer discloses the invention essentially as claimed except wherein the lanyard secures a pacifier. Palmer does disclose that the purpose of the lanyard is to prevent the item from being dropped on the floor and becoming dirty. Del Solar teaches a device for securing a teether or pacifier to a child (paragraph 0002), in order to prevent the teether or pacifier from falling out of the child’s mouth and contacting an unwanted surface such as the ground (paragraph 0004). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palmer with a pacifier as taught by Del Solar, in order to apply the benefits of the lanyard to children using pacifiers.
Modified Palmer discloses the invention essentially as claimed except for a pacifier connector at or near a lower midpoint of the main lanyard body, said pacifier connector including a triangular connection piece. Harlee teaches that lanyards can include multiple intermediate connecting members (see, e.g., fig. 1A, elements 112, 122, 120, and 130) including a triangle (element 112; paragraph 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palmer with a triangular connecting member, as taught by Harlee, in order to employ a well-known means of linking the looped ribbon to the target device.
Modified Palmer discloses the invention essentially as claimed except for a section of twisty cord for wrapping about the stand alone pacifier. Lippincott teaches a male/female connector looped about the pacifier, in order to connect the pacifier to the child (fig. 2, paragraph 0012). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palmer with a looped segment as taught by Lippincott, in order to attach the pacifier.
Regarding claim 2, the toddler pacifier and lanyard combination is thematically coordinated. Examiner notes that the teether and lanyard of Palmer are both plain.
Regarding claims 3-8, modified Palmer discloses the invention essentially as claimed except wherein the stand alone pacifier and the two straps of the main lanyard body include a plurality of heart shapes, a plurality of alphabet letters, a plurality of dog paw marks and dog-shaped heads, and a plurality of flower-themed images. Lippincott teaches that children’s items may be decorated with flowers, animals, toys, or other attractive decoration (paragraph 0014). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Palmer with the claimed designs, in order to produce a device that is aesthetically pleasing to the child. Furthermore, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to incorporate various cosmetic features onto the device. One of ordinary skill in the art would have expected Palmer’s device to perform equally well with any cosmetic feature. Therefore, it would have been prima facie obvious to modify Palmer to obtain the invention as specified in claims 3-8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Palmer.

Claim(s) 9, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Del Solar, Harlee, and Lippincott, as applied to claim 1 above, and further in view of Chisolm (US 6,199,730).
Regarding claim 9, modified Palmer discloses the invention essentially as claimed except wherein the loose connection at opposed strap ends includes a pair of matching plastic snap connectors. The difference between modified Palmer and the claimed invention is that modified Palmer uses a knot to secure the ends (see Palmer; fig. 1). Chisolm teaches an element that can be substituted for the knot of modified Palmer. Specifically, Chisolm teaches a looped band, wherein the ends are attached via snaps (col. 1, ll. 54-63). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the knot of modified Palmer with the snaps of Chisolm. Examiner notes that plastic is a known material from which to manufacture snap connectors.
Regarding claim 10, modified Palmer discloses the invention essentially as claimed except wherein the loose connection at opposed strap ends includes two or more strips of spaced apart metal snaps. The difference between modified Palmer and the claimed invention is that modified Palmer uses a knot to secure the ends (see Palmer; fig. 1). Chisolm teaches an element that can be substituted for the knot of modified Palmer. Specifically, Chisolm teaches a looped band, wherein the ends are attached via snaps (col. 1, ll. 54-63). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the knot of modified Palmer with the snaps of Chisolm. Examiner notes that metal is a known material from which to manufacture snap connectors. Furthermore, the snaps would be spaced apart prior to joining.
Regarding claim 14, modified Palmer discloses the invention essentially as claimed except wherein the loose connection at opposed strap ends includes two or more sections of interconnecting magnets. The difference between modified Palmer and the claimed invention is that modified Palmer uses a knot to secure the ends (see Palmer; fig. 1). Chisolm teaches an element that can be substituted for the knot of modified Palmer. Specifically, Chisolm teaches a looped band, wherein the ends are attached via magnets (col. 1, ll. 54-63). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the knot of modified Palmer with the magnets of Chisolm.
Regarding claim 15, modified Palmer discloses the invention essentially as claimed except wherein the loose connection at opposed strap ends includes two or more sections of matching hook-and-loop tape. The difference between modified Palmer and the claimed invention is that modified Palmer uses a knot to secure the ends (see Palmer; fig. 1). Chisolm teaches an element that can be substituted for the knot of modified Palmer. Specifically, Chisolm teaches a looped band, wherein the ends are attached via Velcro (col. 1, ll. 54-63). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the knot of modified Palmer with the Velcro of Chisolm.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Del Solar, Harlee, Lippincott, and Chisolm, as applied to claim 10 above, and further in view of Timberlake et al. (US 5,820,000).
Regarding claim 11, modified Palmer discloses the invention essentially as claimed except wherein the lanyard connecting means further includes a clip through which a section of one of the two strips of spaced apart metal snaps is threaded before reconnecting to itself. Timberlake teaches a looped band with snaps, wherein one end is looped through a D-ring and folded back on itself (fig. 1, col. 2, ll. 22-38). By substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the knot of modified Palmer with the connecting means of Timberlake.
Regarding claim 12, the clip (Timberlake; fig. 1, element 18) is attached to a track for allowing lateral movement therealong. Examiner notes that applicant’s track appears to merely be a surface of the band adjacent the clip, along which the other end of the band can travel (see applicant’s Figure 7).
Regarding claim 13, the clip track allows for about 1/2" to 2" of movement therealong. Examiner notes that a user could freely slide the free end of Timberlake’s band through the clip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771